ORDER PER CURIAM: Artrae McFarland appeals his convictions for forcible sodomy, felonious restraint, and two counts of armed criminal action following a jury trial in the Circuit Court of Clay County. McFarland argues that the trial court erred in admitting, over objection, testimony from the Victim’s mother that he claims constituted hearsay in addition to being cumulative and irrelevant. Finding no error, we affirm. Because a published opinion would have no prece-dential value, a memorandum of law has been provided to the parties. Missouri Supreme Court Rule 30.25(b).